Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US Patent 7,191,475) in view of Teagarden (US Patent Publication 2016023661). 
Regarding Claim 1, Marcotte shows a shower system comprising: a support (21) configured to be coupled in a shower environment (12); a handheld sprayer (11) removably coupled to a receiver (21); a flexible conduit (22) coupled to the handheld sprayer and extending through the support; and a weight (24) coupled to the flexible conduit opposite the handheld sprayer; wherein the weight is configured to bias the handheld sprayer to a first position in the shower environment (column 2 lines 15-
Regarding Claim 2, Marcotte shows the shower system of claim 10, but fails to show a pulley. Teagarden teaches an upper support includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position (paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pulley in order to ensure the sprayer is adjusted easily.  
Regarding claim 3, Marcotte shows the shower system of claim 1, wherein the support includes a fixed guide member (34,36) wherein the flexible conduit is looped at least partially around the fixed guide member (Fig.6), and wherein the flexible conduit is configured to translate relative to the fixed guide member when the handheld sprayer is selectively moved from the first position (column 2 lines 30-36).    .  
Regarding Claim 4, Marcotte shows the shower system of claim 1, wherein a portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (12) of the shower environment (Fig.2).   
 Regarding Claim 5, Marcotte shows the shower system of claim 10, but fails to show wherein the second portion of the flexible conduit including the weight is configured to be disposed in a cover adjacent the shower column. Teagarden teaches a . 
Claim 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US Patent 7,191,475) in view of Granshow et al (US Patent Publication 6,550,079 herein after Granshow). 
Regarding Claim 10 Marcotte, shows a shower system comprising: a shower column (12) including an upper support (16,18) configured to be coupled in a shower environment; a handheld sprayer (11); a flexible conduit (22) including a first portion (near 21) coupled to the handheld sprayer and a second portion (near 25) extending through the upper support opposite the handheld sprayer; and a weight (24) coupled to the second portion of the flexible conduit; wherein the weight is configured to bias the handheld sprayer to a first position in the shower environment (column 2 lines 15-20). Marcotte fails to show a track. Gransow teaches a shower column (1) including a track (100) and a handheld sprayer (2) disposed adjacent the track  (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a track in order to allow the shower head to be positioned at various vertical locations within the shower. 
Regarding Claim 12, Marcotte shows the shower system of claim 10, wherein the upper support includes a fixed guide member (34), and wherein the flexible conduit is looped at least partially around the fixed guide member (Fig.6), and wherein the flexible 
Regarding claim 13, Marcotte shows the shower system of claim 10, wherein the second portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall (12) of the shower environment (Fig.12).  
Claim 11,14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US Patent 7,191,475) in view of Granshow et al (US Patent Publication 6,550,079 herein after Granshow) as applied to claim 10 above and further in view of Teagarden (US Patent Publication 2016023661). 
Regarding Claim 11, Marcotte shows the shower system of claim 10, but fails to show a pulley. Teagarden teaches an upper support includes a pulley (11,12), wherein the flexible conduit (13) is looped at least partially around the pulley (Fig.1), and wherein the pulley is configured to rotate when the handheld sprayer is selectively moved from the first position (paragraph 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pulley in order to ensure the sprayer is adjusted easily.  
Regarding Claim 14, Marcotte shows the shower system of claim 10, but fails to show wherein the second portion of the flexible conduit including the weight is configured to be disposed in a cover adjacent the shower column. Teagarden teaches a second portion (near 12) of the flexible conduit (13) including a weight (14) is configured to be disposed in a cover (formed by the shower column) adjacent the shower column (10).  It would have been obvious to one having ordinary skill in the art before the 
Regarding Claim 15, Marcotte shows the shower system of claim 10, but fails to show a track. Teagarden teaches a shower column (10) includes a track (back wall; paragraph 19), and the shower system further comprises a receiver (12) in moving engagement with the track, wherein the handheld sprayer is configured to be biased against the receiver by the weight (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include track in order toe ensure the sprayer moved smoothly (Teagarden paragraph 19). 
Regarding Claim 19, Marcotte shows a shower system comprising: a shower column (near 12) including an upper support (21) configured to be coupled in a shower environment; a handheld sprayer (11) disposed adjacent the shower column (wall); a flexible conduit (22) including a first portion (near 22) coupled to the handheld sprayer and a second portion (near 25) extending through the upper support opposite the handheld sprayer; and a weight (24) coupled to the second portion of the flexible conduit;   wherein the weight is configured to bias the handheld sprayer to a position in the shower environment (column 2 lines 15-20); and wherein the second portion of the flexible conduit including the weight is configured to be disposed behind a fixed wall of the shower environment (Fig.2). Marcotte fails to show a handheld sprayer disposed below the support and a track. Teagarden teaches a sprayer (21) disposed below the support (near 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sprayer located below the support in order to allow the sprayer to be located directly above the user. Marcotte fails to show a track.  a handheld sprayer (2) disposed adjacent the track (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a track in order to allow the shower head to be positioned at various vertical locations within the shower. 
Regarding Claim 20, Marcotte show the shower system of claim 19, and further shows wherein the handheld sprayer (11) is configured to be biased against the receiver by the weight (24).  Marcotte fails to show the shower column having a track. The shower system further comprises a receiver (22) in moving engagement with the track (100). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a track in order to allow the shower head to be positioned at various vertical locations within the shower. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcotte (US Patent 7,191,475) in view of Teagarden (US Patent Publication 2016023661) as applied to claim 1 above and further in view of Granshow et al (US Patent Publication 6,550,079 herein after Granshow). 
Regarding Claim 6, Marcotte shows the shower system of claim 10, and further shows wherein the handheld sprayer (11) is configured to be biased against the receiver by the weight (24). Marcotte fails to show a track. Granshow teaches a shower column (1) including a track (11); and the receiver (22) in moving engagement with the track (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a track in order to allow the shower head to be positioned at various vertical locations within the shower.
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-15, 19, 20 have been considered but are moot because the new ground of rejection.  
The arguments directed towards the new limitations have been addressed it the action above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN A CRANE/           Primary Examiner, Art Unit 3754